Citation Nr: 1302920	
Decision Date: 01/25/13    Archive Date: 01/31/13

DOCKET NO.  10-36 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to January 1960. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

This appeal was previously before the Board and the Board remanded the claim in February 2012 and July 2012 for additional development.  The case has been returned to the Board for further appellate consideration.  

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, after a review of the record, the Board observes that further development is still required prior to adjudicating the Veteran's claim.

Under 38 U.S.C.A § 5103A, VA must "make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claimant's claim for a benefit under a law administered by the Secretary."  38 U.S.C.A § 5103A(a)(1) (West 2002); see 38 C.F.R. § 3.159(c) (2012) (obligating VA to obtain relevant records from Federal department or agency).  This duty to assist includes making "reasonable efforts to obtain relevant records (including private records)," as long as the claimant "adequately identifies" those records and authorizes the Secretary to obtain them.  38 U.S.C.A § 5103A(b)(1); Loving v. Nicholson, 19 Vet. App. 96, 101-02 (2005).

In February 2012, the Board found that a remand was required for the agency of original jurisdiction (AOJ) to obtain all records related to treatment of the Veteran at the St. Cloud VA Medical Center (VAMC).  The Board directed, in pertinent part, that the AOJ must request from the St. Cloud VAMC any relevant records for treatment of the Veteran from those facilities.  

The Board notes that subsequent to this remand, the RO/AMC obtained and associated with the claims file VA treatment records dated in November 2009.

However, it appears that additional relevant VA treatment records from the St. Cloud VAMC exist but have not been associated with the claims file.  During the March 2012 VA PTSD examination, the examiner indicated that while there were no recent mental health records in the Veteran's claims file, the examiner was able to locate treatment records covering the previous 2 years in the electronic records from that St. Cloud VA Health Care System.  Specifically, the examiner stated that VA progress notes indicate that the Veteran had eleven appointments with Mental Health Providers between March 4, 2010, and the most recent appointment on March 8, 2012.  The Veteran had seen 4 different mental health providers during this time period.  The examiner discussed the findings recorded during several of these consultations.

Moreover, the Board notes that while the most recent VA treatment records contained in the claims file are dated in November 2009, in the SSOCs dated in April 2012 and December 2012, the RO/AMC indicated that treatment records dating from November 4, 2009 to April 25, 2012 from the St. Cloud VAMC were reviewed and considered.

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the United States Court of Appeals for Veterans Claims ("Court").  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Thus, the appeal must be remanded for compliance with the February 2012 Board remand.
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ must request from the St. Cloud VAMC any relevant outstanding records for treatment of the Veteran from that facility.  Specifically, all outstanding mental health treatment records dated from November 4, 2009 to the present must be obtained and associated with the claims folder.

2.  The RO also should undertake any other development it determines to be warranted.

3.   Following the completion of the above, the RO should review the evidence and determine whether the Veteran's claim may be granted.  If the claim remains denied, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



